Citation Nr: 1024069	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's sister


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 
1972.  He served in Vietnam from April 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
record.

This matter was before the Board in December 2007 and 
remanded for further development.

In an April 2009 decision, the Board denied the Veteran's 
claim.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that claim was pending at the Court, the Veteran's attorney 
and the VA Office of General Counsel filed a Joint Motion for 
Partial Remand.  The Joint Motion indicated that the Board 
failed to address whether the Veteran's statements 
established that he engaged in combat.  In a February 2010 
Order, the Court granted the Joint Motion, vacating the 
Board's decision to the extent that it denied service 
connection for PTSD, and remanded the case to the Board for 
readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In June 2010, the Veteran's attorney submitted military 
records that he contends verify the Veteran's testimony that 
he engaged in combat with the enemy.  The records include 
histories for the five units to which the Veteran was 
attached while he served in Vietnam.  These records are 
pertinent to the Veteran's claim for service connection for 
PTSD and have not yet been considered by the RO.  Neither the 
Veteran nor his attorney submitted a waiver of RO review of 
these records.  As such, a remand is necessary.  38 C.F.R. 
§§ 19.31, 19.37 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding 
records of treatment received by the 
Veteran for PTSD at VA and non-VA medical 
facilities.

2.  Readjudicate the issue on appeal based 
on a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


